FILED
                           NOT FOR PUBLICATION                             OCT 15 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEVON LARIE ORR,                                 No. 12-35560

              Plaintiff - Appellant,             D.C. No. 1:11-cv-00647-BLW

  v.
                                                 MEMORANDUM*
MICHELLE ORR, natural guardian and/or
conservator for and on behalf of Z.O., a
minor child,

              Defendant - Appellee.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                            Submitted October 9, 2013**
                               Seattle, Washington

Before: GRABER and MURGUIA, Circuit Judges, and BURY, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable David C. Bury, District Judge for the U.S. District
Court for the District of Arizona, sitting by designation.
        Devon Orr, the widow of John Orr, appeals from the district court’s grant of

summary judgment to Michelle Orr, in her capacity as a representative of John’s

minor son Z.O. Devon had brought a state law claim for half of the proceeds of

John’s ERISA1-regulated life insurance policy. We affirm the district court.

        At the time of John’s death, Z.O. was designated the sole beneficiary of his

policy. Devon argues that Idaho community property law entitles her to one half

of the policy proceeds, and she seeks to have a constructive trust imposed over her

purported share. However, to the extent that Idaho law might have granted Devon

a right to any part of the policy proceeds, that right is preempted by ERISA. 29

U.S.C. § 1144(a).

        “[A] state law constructive trust cannot be used to contravene the dictates of

ERISA.” Carmona v. Carmona, 603 F.3d 1041, 1061 (9th Cir. 2010); accord St.

Julian v. St. Julian, 472 F. App’x 698, 699 (9th Cir. 2012) (unpublished) (“[T]his

court has clearly held that the preemption provision of ERISA precludes the

imposition of a constructive trust upon the proceeds.”). Devon’s asserted interest

in the policy proceeds “directly conflicts with ERISA’s requirements that plans be

administered, and benefits be paid, in accordance with plan documents.” Egelhoff



        1
            Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001-
1461.

                                           2
v. Egelhoff ex rel. Breiner, 532 U.S. 141, 150 (2001). “It does not matter that

[Devon seeks] to enforce [her] rights only after the [policy proceeds] have been

distributed since [her] asserted rights are based on the theory that [she] had an

interest in the undistributed . . . benefits.” Boggs v. Boggs, 520 U.S. 833, 854

(1997). The district court correctly granted summary judgment to Michelle Orr.

      AFFIRMED.




                                           3